OPINION — AG — ** SCHOOL DISTRICT — EMPLOYEE — DEFINITION ** (1) THE TERM " FULL TIME EMPLOYEE " AS IT IS USED IN HOUSE BILL NO. 1008, REFERS TO AN EMPLOYEE WHO RENDERS SERVICES TO A SCHOOL DISTRICT BASED UPON THE STANDARD PERIOD OF LABOR WHICH IS CUSTOMARILY UNDERSTOOD TO CONSTITUTE FULL TIME EMPLOYMENT FOR THE TYPE OF SERVICES RENDERED TO A SCHOOL DISTRICT. (2) THE DETERMINATION OF WHETHER A PARTICULAR EMPLOYEE IS " FULL TIME EMPLOYEE " OF A SCHOOL DISTRICT ENTITLED TO THE PROTECTIONS OF HOUSE BILL NO. 1008, IS A QUESTION OF FACT, WHICH MUST BE GIVEN IN EACH INSTANCE TO THE STANDARD PERIOD OF LABOR WHICH IS CUSTOMARILY UNDERSTOOD TO CONSTITUTE FULL TIME EMPLOYMENT FOR THE TYPE OF SERVICES RENDERED, AND THE ACTUAL SERVICES RENDERED, AND THE ACTUAL SERVICES RENDERED BY THE INDIVIDUAL EMPLOYEE TO THE SCHOOL DISTRICT. (SUPPORT EMPLOYEES, DEFINITIONS) CITE: 25 O.S. 1 [25-1] 70 O.S. 24-132 [70-24-132], 70 O.S. 24-385 [70-24-385] (JOHN F. COOPER)